NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



    WARE INDUSTRIES, INC. d/b/aJ
    MARINO\WARE and WILLIAM A. “CHIP”
    GARDNER,                                                  OPINION & ORDER
                           Plaintiffs,

                          V.
                                                       :      Civ. No. 18-13 895 (WHW)(CLW)

    ST. PAUL FIRE AND MARINE
    INSURANCE COMPANY, et al.,

                                  Defendants.

Walls, Senior District Judge

        This matter involves insurance coverage, breach of contract, and fiduciary duty claims by

Plaintiffs against Defendants. Currently before the Court is Defendants’ motion for summary

judgment under Fed. R. Civ. P. 56. Decided without oral argument under fed. R. Civ. P. 78,

Defendants’ motion is granted in part, denied in part.

                      FACTUAL AND PROCEDURAL BACKGROUND
        This matter has a complicated history. Immediately relevant to this motion: in 2013,

Plaintiff Ware Industries, Inc. (“Ware”) was sued in Ohio state court by a competitor in the steel

stud manufacturing industry (the “Disparagement Action”). ECF No. 1-2 (Complaint) at ¶ 15;

ECF No. 17 (Sum. J. Br.) at 1; ECF No. 16 (Statement of Undisputed Material Fact (“SUMF”)

¶   1-2. The basis for this underlying suit was that Ware, as a founding member of a trade

association (“CSSA”), allegedly disparaged a market competitor. $UMF ¶ 3. CSSA was

comprised of members Ware, California Expanded Metal Products Company (“CEMCO”) and

Telling Industries (“Telling”). Id.   ¶ 2. Plaintiff Chip Gardner (“Gardner”), along with three other
NOT FOR PUBLICATION


individuals, served on the Board of CSSA as Ware’s corporate designee. Id.           ¶   17. The named

defendants in the Disparagement Action were Ware, CEMCO, Telling, and CSSA. Id.                 ¶ 2.
        During the lawsuit, Defendant St. Paul Fire and Marine Insurance Company (“St. Paul”)

acted as Ware’s umbrella liability insurance carrier. Id.    ¶ 5. The case eventually went to a jury
trial, during which Ware, CEMCO, and Telling settled all claims against them. Id.           ¶ 6-7.     The

only remaining defendant in the lawsuit thereafter was CSSA. Id.         ¶   16. The plaintiff then offered

to dismiss all claims against CSSA with prejudice and no other conditions required, but the

CSSA Board of Directors, which included Gardner, voted unanimously to reject the offer of

dismissal. Id.    ¶   16; 18. The plaintiff then entered a motion to dismiss its remaining claims

against CSSA, but the Board again voted unanimously to oppose the motion, which the court

denied. Id.   ¶   19-21. Following closing arguments, the jury returned a $49.5 million verdict

against CSSA, yielding a $43 million judgment. Id.       ¶ 22.   CSSA stipulated to the court that it had

insufficient tangible assets to satisfy the judgment. However, the court concluded that CSSA

held property in the form of potentially viable breach of fiduciary duty claims against the CSSA

Board due to the Board’s purported misdeeds in turning down plaintiffs offer of dismissal. Id.               ¶J
23-24. The court then appointed a receiver, granting him the authority to bring claims against the

CSSA Board based on its “decision to reject [plaintiff]s settlement offer and oppose [plaintiff SI

motion to dismiss.” Id.     ¶ 26. In February 2018, the receiver initiated John I     Reister, Receiver, on

behalf of Certified Steel StitdAssoc., Inc. v. Gardner, et. al., Case No. CV 201$ 02 0442 (Court

of Common Please, Butler County, Ohio) (the “Receiver Action”). Id.            ¶ 27. The Receiver Action
alleges that Gardner and the other Directors breached their fiduciary duties to CSSA when they

unanimously decided to reject plaintiffs no-cost settlement offer and subsequently opposed

plaintiffs motion to dismiss his own claims against C$SA. Id.         ¶ 29. The Receiver Action seeks


                                                     2
NOT FOR PUBLICATION


damages based on the CSSA board members’ alleged breach of their fiduciary duties. Id.         ¶5] 31-
32.

         Ware’s insurance broker tendered the Receiver Action to St. Paul in March 2018, and St.

Paul denied coverage in April 2018. Id.    ¶ 33.   On August 14, 2018, Ware and Gardner

commenced this action. ECF No. 1 (Notice of Removal) at ¶ 1. Plaintiffs allege three counts: (1)

that Defendants’ failure to defend Gardner in the Receiver Action constitutes a breach of

contract; (2) that in negotiating the Disparagement Action settlement, Defendant St. Paul’s

“fail [ureJ to take into adequate consideration the critical fact that open claims remained against

CSSA” constituted a breach of St. Paul’s contractual duties to Plaintiffs; and (3) that St. Paul

breached its fiduciary duties to Plaintiffs by virtue of the actions described in Count Two.

Compl.   ¶5] 29-39. Plaintiffs seek, among other requests, a declaration that Defendants are
required to provide or pay (including reimbursement for already-incurred costs) for Plaintiffs’

defense in the Receiver Action. On December 7, 2018, Defendants moved for judgment to

dismiss the Complaint in its entirety. ECF No. 14.

                                      STANDARD OF REVIEW

         Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A factual dispute between the parties must be both genuine and material to defeat a

motion for summary judgment. Anderson v, Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A

disputed fact is material where it would affect the outcome of the suit under the relevant

substantive law. Scott   i   Harris, 550 U.S. 372, 380 (2007). A dispute is genuine where a rational

trier of fact could return a verdict for the non-movant. Id.




                                                     3
NOT FOR PUBLICATION


        The movant bears the initial burden to demonstrate the absence of a genuine issue of

material fact for trial. Beardv. Banks, 548 U.S. 521, 529 (2006). Once the movant has carried

this burden, the non-movant “must do more than simply show that there is some metaphysical

doubt as to the material facts” in question. Scott, 550 U.S. at 380 (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)). Each party must support its position by

“citing to particular parts of materials in the record.   .   .   or showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). Facts must be viewed in the

light most favorable to the nonmoving party only if there is a genuine dispute as to those facts.

Scott, 550 U.S. at 380. At this stage, “the judge’s function is not.         .   .   to weigh the evidence and

determine the truth of the matter.” Anderson, 477 U.S. at 249.

                                       DISCUSSION

Motion to Strike

        The Court first reviews Defendant St. Paul’s motion to strike portions of both Plaintiff

Gardner’s Declaration and Plaintiffs’ Responsive Statement of Material Facts. See ECF No. 35.

“[M]otions to strike are disfavored and usually will be denied unless the allegations have no

possible relation to the controversy and may cause prejudice to one of the parties, or if the

allegations confuse the issues in the case.” Choy   V.   Comcast Cable Commc’ns, Inc., No. CIV. 0$-

4092 RBK/AMD, 2012 WL 253382, at *11 (D.N.J. Jan. 26, 2012), affd sub norn. Choy                       V.


Comcast Cable Commc’ns, LLC, 629 F. App’x 362 (3d Cir. 2015) (internal quotations omitted).

Defendant argues that Gardner’s Declaration contains statements “as to which [Gardner] lacks

personal knowledge” or are “inadmissible hearsay unaccompanied by evidence that could be




                                                   4
NOT FOR PUBLICATION


presented in an admissible form.” ECF No. 35-1 at 1. St. Paul also argues that Plaintiffs’

Responsive SUMF “addressed      [] information that is immaterial.” Id.
        Local Rule 7.2 states that declarations “shall be restricted to statements of fact within the

personal knowledge of the signatory.” Courts have “not hesitated to enforce the directives of this

rule.” Kona Ice, Inc. v. Gonzalez, No. CV177757ESSCM, 2019 WL 161506, at *2 (D.N.J. Jan. 9,

2019). “Statements which constitute the opinion or belief of the affiant, or matters outside the

personal knowledge of the affiant, are not ‘competent’ evidence.” Cohen v. Kurtzman, 45 F.

Supp. 2d 423, 432 (D.N.J. 1999).

       St. Paul first asks the Court to strike a portion of ¶ 10 of the Gardner Declaration wherein

Gardner states that “St. Paul took complete control over the settlement discussions with” the

plaintiffs counsel in the Disparagement Action, Gardner Deci. (ECF No. 30-4) at ¶ 10, and a

portion of ¶ 21 wherein Gardner states, “I believe that St. Paul, which was controlling the

defense, prepared or required the language contained in the Settlement Agreement,” Id. at     ¶ 21.
St. Paul argues that Gardner provides no basis “upon which to conclude he has personal

knowledge concerning St. Paul’s purported ‘complete control’ of discussions relating to

settlement.” ECF No. 35-1 at 4. Gardner responds that as President/CEO of Ware and a Director

of CSSA, he is presumed to have knowledge of the above statements and that St. Paul has

offered no reason to doubt his knowledge. ECF No. 47 at 3-5. The Court agrees. Without

discovery, it is not for the Court to decide what is or is not within Plaintiffs personal knowledge

given both his role at Ware/CSSA and his involvement in the Disparagement Action.

       St. Paul next requests the Court strike portions offJ 4, 6, 7, 30, 32, 33, and 34, arguing

that they “[c]onstitute inadmissible hearsay and fail to attach any documents demonstrating that

the fact could be supported by admissible evidence.” ECF No. 35-1 at 6. Whether these



                                                  5
NOT FOR PUBLICATION


statements are hearsay or not, the Third Circuit has held repeatedly that “hearsay evidence

produced in an affidavit opposing summary judgment may be considered if the out-of-court

declarant could later present that evidence.. .in a form that would be admissible at trial.” McCann

v. Astrue, 293 F. Appx 848, 851 (3d Cir. 200$). Gardner asserts that “all of the information

contained in those paragraphs can be properly submitted to the court at trial through testimony or

through the production of relevant documents.” ECF No. 47 at 6. Again, the Court at this stage

cannot second guess Plaintiffs reasonable contention as to his own evidence.

          St. Paul also moves to strike portions of Plaintiffs’ Counterstatement to Defendants’

SUMF. ECF No. 35-1 at 7. Local Rule 56.1 requires a party responding to a summary judgment

motion submit a counterstatement to the moving party’s SUMF. St. Paul first contends that ¶ 5,

8, 9(e), and 17 should be stricken because they rely on portions of the Gardner Declaration

objected to above. F or the reasons expressed, the Court will deny these derivative requests to

strike.

          Finally, St. Paul moves to strike over fifty paragraphs in Plaintiffs’ counterstatement as

“immaterial.” ECF No. 35-1. The Court need not comb over every individual statement made in

the counterstatement for materiality. Local Rule 56.1 requires the non-moving party to

“indicat{e] agreement or disagreement [with each paragraph of the SUMF] and, if not agreed,

stat[e] each material fact in dispute and cit[e] to the affidavits and other documents submitted in

connection with the motion.” If any of these statements contain immaterial information, the

Court will simply ignore it. “Because the Court finds that Defendant’s Motion to Strike numerous

other paragraphs in Plaintiffs Counterstatement of Undisputed Material F act are not essential to

the resolution of Defendant’s motion for summary judgment.. .the Court denies the remainder of

Defendant’s motion.” Choy, 2012 WL 253382, at *11.



                                                   6
NOT FOR PUBLICATION


Motion for Summary Judgment

       New Jersey law applies to this matter. In New Jersey, insurance contracts are determined

by looking at the place that “the parties understood   ...   to be the principal location of the insured

risk.” Borden-Penman Ins. Agency, Inc. v. Utica Mu!. Ins. Co., No. A-13 13-14T3, 2016 WL

1368589, at *5 (N.J. Super. Ct. App. Div. Apr. 7, 2016). Both parties agree—and a review of the

Umbrella Policies confirms—this to be New Jersey.

       This motion deals with the contractual and fiduciary relationship between St. Paul and

Plaintiffs. St. Paul issued to Ware a series of umbrella liability policies (the “Umbrella Policies”)

in effect for annual periods ending in July 2015. SUMF         ¶ 34.   Generally, “[a]n insurer is

contractually obliged to provide the insured with a defense against all actions covered by the

insurance policy. The duty to defend is triggered by the filing of a complaint alleging a covered

claim. Consequently, when the complaint raises allegations that fall within a risk covered by the

insurance contract, the insurer has a duty to defend.” Abouzaid v. Mansard Gardens Assocs.,

LLC, 207 N.J. 67, 79 (2011) (internal citations omitted). The Umbrella Policies ensured that

Plaintiffs would be covered for any “Advertising Injury that is caused by an Occurrence

committed during the Policy Period.” See ECF No. 15 at Ex. I. An “occurrence” is defined as

either “an offense arising out of your business that results in Personal Injury” or “an offense

committed in the course of advertising your goods, products and services that results in

Advertising Injury.” SUMF    ¶ 36. The Policy Period is defined as July         1, 2014 to July 1, 2015.

See ECF No. 15 at Ex. I, pg. 2.

       A. Does the Receiver Action Concern the Commission of a Covered Offense During the
          Effective Periods of the Umbrella Policies?

        St. Paul contends that the Umbrella Policies afford no coverage for the Receiver Action

because the Policies extend only to injures caused by an “occurrence” that is “committed during

                                                  7
NOT FOR PUBLICATION


the Policy Period.” St. Paul posits that “the suit for which coverage is sought must seek damages

because of [an injury] that was committed during the relevant policy’s effective period,” Sum. J.

Br. at 21-22, and Plaintiffs cannot demonstrate this prerequisite. None of the Umbrella Policies

were in effect in November 2015—when the alleged breach of fiduciary duties by the CSSA

Directors took place—as the final policy had expired in July 2015.

        Plaintiffs contend that whether the Receiver Action is a separate proceeding from (as

opposed to a continuation of) the Disparagement Action is a “factual issue,” and discovery is

needed to determine if this is the case. See Resp. Br. at 24-25. “Contract interpretation is usually

a question of law in New Jersey.” Tauriello v. Twp. ofEdison, 282 F. App’x 825, 828 (3d Cir.

2008). “New Jersey has well-settled principles of insurance contract interpretation:

       The principles of insurance contract interpretation are well settled: (1) the interpretation
       of an insurance contract is a question of law, (2) when interpreting an insurance contract,
       the basic rule is to determine the intention of the parties from the language of the policy,
       giving effect to all parts so as to give a reasonable meaning to the terms, (3) when the
       terms of the contract are clear and ambiguous, the court must enforce the contract as it is
       written, and the court cannot make a better contract for the parties than the one that they
       themselves agreed to, (4) where an ambiguity exists, it must be resolved against the
       insurer, (5) if the controlling language of the policy will support two meanings, one
       favorable to the insurer and one favorable to the insured, the interpretation supporting
       coverage will be applied, but (6) an insurance policy is not ambiguous merely because
       two conflicting interpretations have been offered by the litigants, and a genuine
       ambiguity exists when the ‘phrasing of the policy is so confusing that the average
       policyholder cannot make out the boundaries of coverage.”

Hobbs v. US Coastal Ins. Co., No. CV 17-3673, 201$ WL 2332254, at *2 (D.N.J. May 23, 201$)

(citing State Nat. Ins. Co. v. Cly. of Camden, 10 F. Supp. 3d 568, 574—75 (D.N.J. 2014)). In sum,

“[t]he interpretation of a contract is ordinarily a legal question for the court and may be decided

on summary judgment unless there is uncertainty, ambiguity or the need for parol evidence in aid

of interpretation,” and “[t]he interpretation of the terms of a contract are decided by the court as a




                                                  $
NOT FOR PUBLICATION


matter of law unless the meaning is both unclear and dependent on conflicting testimony.”

Celanese Ltd. v. Essex Cty. Improvement Auth., 404 N.J. Super. 514, 528 (App. Div. 2009).

        There is no ambiguous phrasing in the Policies such that “the average policyholder

cannot make out the boundaries of coverage.” Hobbs, 201$ WL 2332254, at *2. The settlement

discussions in the Disparagement Action took place during November 2015, outside the defined

Policy Period which had ended four months earlier. Plaintiffs ask that the Court find there to be a

factual dispute as to whether the Receiver Action is simply an extension of the already-covered

Disparagement Action, but they give no indication as to what relevant discovery could guide the

Court’s analysis that it does not already have. The basic facts concerning the Receiver Action are

agreed to by all. See SUMF   ¶ 23-33.   The language of the Umbrella Policies makes clear that the

intention of the parties was not to cover fiduciary duty claims against the CSSA Board of

Directors arising outside the Policy Period, but to cover personal and advertising injury claims

arising inside the Policy Period. While it is true that (1) the Receiver’s fiduciary duty allegations

arose during St. Paul’s defense of advertising injury claims against Plaintiffs, and (2) Plaintiffs

claim St. Paul breached its own contractual and fiduciary obligations to them during that defense,

these facts are merely added detail that do not change the underlying contractual analysis. The

Receiver Action may seek to collect on the underlying Disparagement Action judgment, but it

does so based on actions by the insured that are not covered by the Policy Period. If not for the

CSSA Board twice refusing the offer of dismissal during the Disparagement Action—acts not

covered by the terms of the Umbrella Policies—there would be no Receiver Action. The Court

finds that St. Paul is under no continuing obligation to defend or provide for Plaintiffs in the

Receiver Action.




                                                  9
NOT FOR PUBLICATION


        B. Did Defendants Breach Cognizable Duties to Plaintffs?

         St. Paul seeks to dismiss Counts Two and Three of the Complaint. In Count Two,

Plaintiffs allege that “St. Paul, in negotiating the Release, failed to take into adequate

consideration the critical fact that open claims remained against CSSA, and, as a result, that

Gardner, and by extension his employer Ware, remain exposed.” Compl.             ¶ 35.   Plaintiffs allege

this “failure to negotiate a proper Release is a breach of St. Paul’s contractual duties to

Plaintiffs.” Id.   ¶ 37.   Specifically, Plaintiffs argue that St. Paul’s lack of due diligence may have

risen to the level of bad faith. Resp. Br. at 19-20. In Count Three, Plaintiffs assert a breach of

fiduciary duty claim for the same conduct, alleging that St. Paul “failed to negotiate a clear,

expansive and proper release.” Id.       ¶ 39.
        Plaintiffs attribute the same underlying action—St. Paul’s failure to release Gardner from

the settlement agreement—to both the breach of contract and fiduciary duty claims. St. Paul

contends that the law demanded no such duty from it on either a contractual or fiduciary level,

and therefore it camrnt be held liable on either count. Sum. J. Br. at 3 1-32. The parties have

briefed the contractual and fiduciary duties as overlapping such that they rise and fall together,

and the case law has treated these kinds of claims as such. See, e.g., Ellington v. Cure Auto Ins.,

No. A-2470-16T4, 2017 WL 3081717, at *6 (N.J. Super. Ct. App. Div. July 20, 2017), appeal

denied, 232 N.J. 77 (2018). The Court will jointly analyze Counts Two and Three.

        In a breach of contract claim, “a party must prove a valid contract between the parties, the

opposing party’s failure to perform a defined obligation under the contract, and the breach caused

the claimant to sustained damages.” EnviroFinance Grp., LLC v. Envtl. Barrier Co., LLC, 440

N.J. Super. 325, 345 (App. Div. 2015). For a breach of fiduciary duty claim, the elements are:

“(1) the existence of a fiduciary relationship between the parties; (2) the breach of the duty



                                                       10
NOT FOR PUBLICATION


imposed by that relationship; and (3) damages or harm to the plaintiff caused by said breach.”

SalandStacy Corp. v. Freeney, No. CIV.A. 11-3439 JLL, 2012 WL 959473, at *12 (D.N.J. Mar.

21, 2012). Plaintiffs claim St. Paul owed them a contractual and fiduciary obligation to act with

reasonable diligence during settlement negotiations, and that St. Paul failed to do so. Resp. Br. at

17; 19-2 1. St. Paul contends that no duty exists in New Jersey to protect all insured parties when

negotiating a settlement agreement. Reply Br. at 12-14.

       New Jersey law is clear that “the insurer owes a duty to its insured to act diligently and in

good faith in effecting settlements.” Liguori v. Allstate Ins. Co., 76 N.J. Super. 204, 211 (Ch.

Div. 1962). “[A]lthough the insurer has the exclusive right to control settlement, that right

imposes a corresponding duty raised by law to observe ordinary diligence in performing that

power when in the exercise of it.” Am. Home Assur. Co. v. Hermann’s Warehouse Corp., 117

N.J. 1, 10 (1989) (internal quotations and brackets omitted) (quoting Waters v. American

Casualty Co., 261 Ala. 252, 260-61 (1953)). The Supreme Court of New Jersey has described

this as “the most urgent duty to act in good faith and with diligence in attempting to arrange a

possible settlement.” Rova farms Resort, Inc. v. Jnv’rs Ins. Co. ofAm., 65 N.J. 474, 492 (1974).

This “ordinary diligence” is “a duty on [the insurer’s] part to use ordinary care to ascertain the

facts on which its performance depends if he has not already done so.” Waters, 261 Ala. at 260-

61(1953). This is not just a contractual duty, but also a “fiduciary duty.. .to act in good faith in

attempting to settle the claim. This duty [is] of particular importance [when] the insured [i]s

personally liable for any damages in excess of the policy limit.” Taddei v. State farm Indem.

Co., 401 N.J. Super. 449, 459, (App. Div. 200$) (internal citations omitted). “[A]n insurer’s

breach of good faith may be found upon a showing that it has breached its fiduciary obligations,




                                                  11
NOT FOR PUBLICATION


regardless of any malice or will.” Badiali v. New Jersey Mfrs. Ins, Grp., 220 N.J. 544, 554

(2015).

          Defendants have not shown the absence of a genuine dispute as to the material fact of

whether they complied with their contractual and fiduciary obligation to use ordinary care during

settlement negotiations. While St. Paul focuses on the existence (or lack thereof) of a duty to

protect all insureds, Plaintiffs also contend that St. Paul “knew or should have known that Ware

was still exposed as an indemnitor in the event of any claims by [the Disparagement Action

plaintiff] against Gardner,” and that this oversight by St. Paul may have constituted a lack of

diligence as detailed inAm. HomeAssur. Co., 117 N.J. 1, 10(1989). See Resp. Br. at 17; 19-21.

Plaintiffs suggest that without basic discovery, including the “production of the underlying claim

file and a deposition of a corporate designee,” this is a fact that cannot be decided by the Court at

this stage. Id. at 21. The Court agrees. “[A]n assessment of the reasonableness of an insurer’s

settlement negotiations in the underlying action will likely hinge upon the credibility of fact

witnesses, as well as expert testimony as to what went wrong on the settlement front and why.”
                                                                                  *9 (N.J.
Penn Nat’l Ins. Co. v. Grp. CCominc’ns, Inc.,No. A-0754-15T1, 201$ WL 3625424, at

Super. Ct. App. Div. July 31, 2018) (reversing trial court’s dismissal of plaintiffs “bad faith

failure to settle claim” against insurer). See also Bowers v. Camden Fire Ins. Assi, 51 N.J. 62,

73 (1968) (“If the evidence is such as to create any reasonable basis for disagreement among

reasonable minds as to whether the insurer discharged its duty of good faith, the question must

be submitted to the jury or fact finder for determination”); Tanneijors v. Am. Fid. Fire Ins. Co.,

397 F. Supp. 141, 158 (D.NJ. 1975), affd, 535 F.2d 1247 (3d Cir. 1976) (“The determination of

whether a carrier has acted in good faith and dealt fairly, honestly and candidly with its insured

in the handling of a claim is guided by an examination of the particular factual circumstances of



                                                  12
NOT FOR PUBLICATION


each case, subject to certain basic principles”). Without discovery into St. Paul’s knowledge and

course of conduct when negotiating the settlement agreement (and its decision to leave Gardner

out), “[p]rudence dictates that these pivotal questions of reasonableness and bad faith be decided

in this case after a full-blown evidentiary presentation before the factfinder. By no means [is this

Court] saying that summary judgment in favor of an insured is never appropriate in a bad faith

case, but simply that there is enough proof on both sides of the ledger here to warrant a plenary

disposition.” Wood v. New Jersey Mfrs. Ins. Co., 206 N.J. 562, 571 (2011). Defendant’s motion

for summary judgment as to Counts Two and Three of the Complaint is denied.



                                      CONCLUSION

        first, Defendants’ Motion to Strike (ECF No. 35) is hereby DENIED. Second, because

the Umbrella Policies do not cover the time period or actions upon which the Receiver Action is

based, it is hereby ORDERED that Defendants are under no obligation to defend or financially

provide for Plaintiffs in the Receiver Action, and judgment is entered in favor of Defendants as

to Count One of the Complaint, which is dismissed. However, because a genuine dispute exists

as to St. Paul’s compliance with its contractual and fiduciary duties in settling the Disparagement

Action, Defendants’ motion for summary judgment as to Counts Two and Three of the

Complaint is hereby DENIED.




DATE:



                                                                    District Court Judge



                                                 13
